Exhibit 2.4 SHARE EXCHANGE AGREEMENT SHARE EXCHANGE AGREEMENT (THIS "AGREEMENT") IS MADE THIS 15TH DAY OF OCTOBER 2007, BY AND BETWEEN UNIVERSAL FOG, INC., A DELAWARE CORPORATION (“UFOG”); THOMAS BONTEMS, THE CHIEF EXECUTIVE OFFICER OF UFOG (“BONTEMS”); SUN, XIN, A CITIZEN AND RESIDENT OF THE PEOPLE’S REPUBLIC OF CHINA AND MAJORITY SHAREHOLDER OF UFOG (THE “MAJORITY SHAREHOLDER”) AND 100% OWNER OF THE SHARE CAPITAL OF CHINA HEALTH INDUSTRIES HOLDINGS LIMITED; CHINA HEALTH INDUSTRIES HOLDINGS LIMITED, A CORPORATION ORGANIZED UNDER THE LAWS OF THE HONG KONG SAR OF THE PEOPLE’S REPUBLIC OF CHINA (“CHINA HEALTH”) AND THE OWNER OF 100% OF THE SHARE CAPITAL OF HARBIN HUMANKIND BIOLOGY TECHNOLOGY CO. LIMITED; AND HARBIN HUMANKIND BIOLOGY TECHNOLOGY CO. LIMITED, A CORPORATION ORGANIZED UNDER THE LAWS OF THE PEOPLE’S REPUBLIC OF CHINA (“HARBIN HUMANKIND”)(CHINA HEALTH AND HARBIN HUMANKIND BEING HEREINAFTER REFERRED TO AS THE “HARBIN SUBSIDIARIES”); ALL OF WHOM EXECUTE AND DELIVER THIS AGREEMENT, BASED ON THE FOLLOWING: Recitals WHEREAS, UFOG wishes to acquire one hundred percent (100%) of all of the issued and outstanding share capital of China Health from the Majority Shareholder in an exchange for sixty million (60,000,000) shares of common stock of UFOG in a transaction intended to qualify as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. WHEREAS, in furtherance thereof, the respective Boards of Directors of UFOG and the Harbin Subsidiaries, have approved the exchange, upon the terms and subject to the conditions set forth in this Agreement, pursuant to which one hundred percent (100%) of the share capital of China Health (the "China Health Share Capital”) issued and outstanding prior to the exchange, will be exchanged by the Majority Shareholder in the aggregate for 60,000,000 shares of common stock, $.0001 par value, of UFOG (the "UFOG Common Stock"). WHEREAS, neither party is seeking tax counsel or legal or accounting opinions on whether the transaction qualifies for tax free treatment. Agreement Based on the stated premises, which are incorporated herein by reference, and for and in consideration of the mutual covenants and agreements hereinafter set forth, the mutual benefits to the parties to be derived herefrom, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE I EXCHANGE
